ORDER
PER CURIAM.
Michael Welsch (Husband) appeals from the trial court’s judgment awarding Janice Welsch (Wife) one-half the value of the marital portion of the Monsanto Savings and Investment Plan and awarding Wife maintenance in the amount of $750 per month. Wife cross-appeals from the trial court’s judgment awarding her maintenance only in the amount of $750 and ordering Husband to pay only $1,000 of Wife’s total attorney’s fees.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. The judgment is *657supported by competent and substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).